     Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DAVID CRUZ, Individually and For Others                             Case No. 4:19-cv-04386
 Similarly Situated,

                                  Plaintiff,
                                                             COLLECTIVE ACTION PURSUANT
                           v.                                     TO 29 U.S.C. § 216(b)

 3F TECHNOLOGIES, LLC D/B/A
 PROGRESSIVE TECHNOLOGIES, LLC,
 FERNANDO FERNANDEZ, RAUL
 RODRIGUEZ, and ROMAN CORONADO

                                Defendants.


               MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                DEFENDANTS’ FIRST AMENDED COUNTERCLAIMS

MAY IT PLEASE THE COURT:

       Plaintiff, David Cruz (“Plaintiff”), respectfully submits this Memorandum in Support of

his Motion to Dismiss Defendants’ First Amended Counterclaims pled in ECF 17 and 18, pursuant

to Rule12(b)(6).

I.     FACTS

       Plaintiff filed his Complaint on November 7, 2019 alleging Defendants violated the Fair

Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”) by misclassifying Plaintiff and all other

similarly situated employees as independent contractors and failing to pay overtime for all hours

worked over forty (40) hours in a workweek. Defendants each filed their “Original Answer” (see,

ECF 14 and 15), which contained “Original Counterclaims” seeking recovery of their attorneys’

fees and expenses based on a fee-shifting provision in a “Master Trade Agreement” alleged to have

been executed between Plaintiff and Defendants, as well as a request for declaratory judgment

under the Texas Declaratory Judgment Act, Tex. Civ. Prac. & Rem. Code §37.001, et seq, that
      Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 2 of 7



Plaintiff was properly classified as an independent contractor under the FLSA and a claim for

attorney fees and costs. (see, ECF 14 and 15, at p. 6). Plaintiff filed his first Motion to Dismiss

Defendants’ Counterclaims, noting the unenforceability of the fee-shifting agreement in the

“Master Trade Agreement” and inapplicability of the Texas Declaratory Judgment Act, on January

13, 2020. (see, ECF 16).

        Defendants filed their Response to Plaintiff’s Motion to Dismiss Defendants’

Counterclaims (see, ECF 19) along with their First Amended Counterclaims (see, ECF 17 and 18)

on January 31, 2020. Defendants dismissed their previously pled claim under the Texas

Declaratory Judgment Act (see, ECF 19, ¶ 7). Defendants’ First Amended Counterclaims only

allege claims for breach of contract, including Defendants “reasonable and necessary attorney’s

fees and costs it incurs . . . in defending this lawsuit.” Id at ¶ 10.

        As set forth below, Defendants failed to state a claim for relief for recovery of their attorney

fees and expenses because the fee-shifting agreement in the “Master Trade Agreement” is

unconscionable, violates the FLSA, and the agreement is therefore unenforceable. Defendants’

First Amended Counterclaims thus fail as a matter of law and must be dismissed

II.     LAW AND ARGUMENT

        A.      Fed.R.Civ.P. 12(b)(6)

        Pursuant to Rule 12(b)(6), district courts have the authority to dismiss all or any portion of

a complaint if a party fails to “state a claim upon which relief can be granted.” The applicable

standard was set forth in Houston Home Dialysis, LP v. Blue Corss & Blue Shield of Tex., No. H-

17-2095, 2018 U.S. Dist. LEXIS 93603, 2018 WL 2562692 (S.D. Tex. 6/4/18):

                Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim
                upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). Rule
                12(b)(6) must be read in conjunction with Rule 8(a), which requires
                “a short and plain statement of the claim showing that the pleader is

                                                    2
    Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 3 of 7



               entitled to relief.” Fed.R.Civ.P. 8(a)(2) A complaint must contain
               “enough facts to state a claim to relief that is plausible on its face.”
               Bell Atlantic Corp. v. Twombly, 550 U.S. 544,570, 127 S.Ct. 1955,
               167 L.Ed.2d 929 (2007). Rule 8 “does not require ‘detailed factual
               allegations,’ but it demands more than an unadorned, the-defendant-
               unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,
               678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Twombly, 550
               U.S. at 555). “A claim has facial plausibility when the plaintiff
               pleads factual content that allows the court to draw the reasonable
               inference that the defendant is liable for the misconduct alleged.” Id.
               (citing Twombly, 550 U.S. at 556). “The plausibility standard is not
               akin to a ‘probability requirement,’ but it asks for more than a sheer
               possibility that a defendant has acted unlawfully.” Id. (citing
               Twombly, 550 U.S. at 556).

               To withstand a Rule 12(b)(6) motion, a “complaint must allege
               ‘more than labels and conclusions,’” and “a formulaic recitation of
               the elements of a cause of action will not do.” Norris v. Hearst Tr.,
               500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at
               555). “nor does a complaint suffice if it tenders ‘naked assertion[s]’
               devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678
               (alternation in original) (quoting Twombly, 550 U.S. at 557). “[A]
               complaint does not need detailed factual allegations, but must
               provide the plaintiff’s grounds for entitlement to relief – including
               factual allegations that when assumed to be true ‘raise a right to
               relief above the speculative level.’” Cuvillier v. Taylor, 503 F.3d
               397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).
               Conversely, when the allegations in a complaint, however true,
               could not raise a claim of entitlement to relief, this basic deficiency
               should be exposed at the point of minimum expenditure of time
               and money by the parties and the court.” Id. (quoting Twombly,
               550 U.S. at 558) (internal quotation marks and alteration omitted)
               (emphasis added)

       Because Defendants’ “First Amended Counterclaims” do not and cannot raise a claim of

entitlement to relief, this Motion must be granted.

       B.      Defendants Have Failed to State a Claim for Relief for Recovery of Its
               Attorney Fees and Expenses Based on the “Master Trade Agreement.”

       Defendants, in their “First Amended Counterclaims,” allege that Plaintiff breached the

“Master Trade Agreement” that he executed with Defendants by: 1) claiming in his complaint in

this matter to be an employee of Defendants, in violation of his contractual stipulation that he was

                                                  3
      Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 4 of 7



an independent contractor; 2) filing this lawsuit in a federal district court, rather than first

submitting the claim to mediation and then binding arbitration and 3) seeking recovery of fees and

costs in defending this matter. The “Master Trade Agreement” on which Defendants rely for their

breach of contract claims is unconscionable, and therefore unenforceable. Defendants have failed

to state a claim for breach of contract for which relief can be granted.

          Defendants attached a copy of the “Master Trade Agreement” that they allege Plaintiff has

breached as Exhibit B to their “First Amended Counterclaims.” 1 This agreement between Plaintiff

and Defendants contains a fee-shifting provision which provides that the “prevailing party” shall

recover its attorneys’ fees and court costs in any litigation between them, which states:

          Attorney Fees. In the event of any dispute between Contractor and Subcontractor,
          The prevailing party in any litigation related thereto shall be entitled to recover its attorney
          fees’ and costs, whether incurred before trial, at trial and upon all appellate levels and in
          any administrative or bankruptcy proceedings. (ECF17-2, at p. 9 and ECF 18-2, at p.9)

          This provision directly conflicts with the FLSA, is unconscionable and renders the entire

Master Trade Agreement unenforceable. “[The] FLSA entitles a prevailing defendant to attorney

fees only where the district court finds that the plaintiff litigated in bad faith.” Coronado v. D N.W.

Houston, Inc., No. H-13-2179, 2015 U.S. Dist. LEXIS 134299, 2015 WL 5781375 (S.D. Tex.

9/30/15).

          In the context of fee shifting FLSA arbitration agreements, courts routinely find such

agreements invalid when they are “. . . in derogation of [the] FLSA’s provisions.” Id. As the

Coronado court held, a mandatory two-way fee shifting provision (like the one alleged by

Defendants in their counterclaims) violates the FLSA which permits fee shifting only to the



1 District courts reviewing 12(b)(6) motions may consider “the complaint, its proper attachments, documents
incorporated into the complaint by reference, and matters of which a court may take judicial notice.” Greater Houston
Transp. Co. v. Uber Techs., Inc., 155 F. Supp. 3d 670, 680 (S.D. Tex. Dec. 18, 2015), citing Wolcott v. Sebelius, 635 F.3d 757,
763 (5th Cir. 2011).

                                                                4
     Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 5 of 7



victorious plaintiff. (see, Brne v. Inspired eLearning, Case No. 17-cv-02712, 2017 WL 4263995

(N.D. IL 9/26/17) at *12). Accordingly, the fee-shifting provision in the “Master Trade

Agreement” is in derogation of the FLSA’s limitation that a prevailing defendant can only recover

fees and costs if the court determined plaintiff is in bad faith and is unconscionable.

       In addition to the specific fee-shifting provision in Section N, the “Master Trade

Agreement” also includes a broad “indemnity” provision in Section L that requires Plaintiff to

indemnify Defendants against “any and all civil … liabilities, costs, expenses, claims, demands,

causes of action … (including court costs, attorneys’ fees…) … arising out of or resulting from

this agreement.” (ECF 17-2 at p. 7 and ECF 18-2 at p. 7) Like the provision in Section N, this

indemnity provision runs afoul of the FLSA as it requires Plaintiff to pay Defendants’ attorney

fees and costs, regardless of whether he is successful in his claims, and is therefore unconscionable.

       Courts apply state law when determining contract validity. Coronado, 2015 U.S. Dist.

LEXIS 134299 at *13. According to Texas law, illegal or unconscionable contract provisions “may

generally be severed so long as [they do] not constitute the essential purpose of the agreement.”

Andrio v. Kennedy Rig Servs., LLC, 2017 U.S. Dist. LEXIS 200559, at *14 (S.D. Tex. Dec. 6,

2017)(quoting Venture Cotton Co-op v. Freeman, 435 S.W.3d 222 (Tex. 2014)). Central to that

determination is “whether or not the parties would have entered into the agreement absent the

unenforceable provisions.” Id. at *14-15. In Andrio, the court found that the indemnity provision

in the agreement before the court was an “essential purpose” of the contract, and therefore could

not be severed. Id. at *15.

       Similar to the contract before the Andrio court, the “Master Trade Agreement” at issue also

contains an indemnity provision that specifically states that it survives the termination of the

agreement and is also “the only section of the Contract where every word is capitalized.” Id. There,



                                                  5
       Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 6 of 7



the court found that based on those indications of the provision’s essential purpose of the contract,

the indemnity provision could not be severed. Likewise, the indemnity provision in the “Master

Trade Agreement” was clearly an essential purpose of the “Master Trade Agreement” and

therefore, the agreement cannot be saved by severing that provision. Therefore, because the

indemnity provision is unconscionable and cannot be severed, the entire “Master Trade

Agreement” is unenforceable. Andrio, 2017 U.S. Dist. LEXIS at *14-18.

         Defendants’ first “First Amended Counterclaims” do not and cannot raise a claim for relief.

Accordingly, Defendants have failed to state a cause of action under the alleged “Master Trade

Agreement.”

         C.     Leave to Amend Should Be Denied

         Defendants “First Amended Counterclaims” fail as a matter of law. Defendants have

already amended their “Original Counterclaims” which failed to state claims for which relief

could be granted, and for the reasons discussed above, their “First Amended Counterclaims”

continue to suffer the same uncurable fatal flaw. Amendment of the operative pleading will not

change the outcome and is futile. “A court may deny a motion to amend for futility if the

amended complaint would fail to state a claim upon which relief could be granted.” Houston

Home Dialysis, LP, supra, at *6.

         Accordingly, Defendants’ “First Amended Counterclaims” must be dismissed, with

prejudice, and without leave to amend.

III.     CONCLUSION

         For the foregoing reasons, Plaintiff, David Cruz, respectfully moves this Court to dismiss

Defendants’ “First Amended Counterclaims” for failure to state a claim for relief pursuant to Rule

12(b)(6), with prejudice, and without leave to amend.



                                                  6
    Case 4:19-cv-04386 Document 21-1 Filed on 02/18/20 in TXSD Page 7 of 7




                                              Respectfully submitted:

                                              /s/ Philip Bohrer
                                              Philip Bohrer (#00792194)
                                              phil@bohrerbrady.com
                                              Scott E. Brady
                                              scott@bohrerbrady.com
                                              Amanda E. McGowen (Admitted pro hac vice)
                                              amcgowen@bohrerbrady.com
                                              BOHRER BRADY, LLC
                                              8712 Jefferson Highway, Suite B
                                              Baton Rouge, LA 70809
                                              Telephone: (225) 925-5297
                                              Facsimile: (225) 231-7000

                                                     -and-

                                              TRAN LAW FIRM
                                              Trang Q. Tran
                                              Federal ID: 20361
                                              Texas Bar No. 00795787
                                              2537 S. Gessner Road, Suite 104
                                              Houston, TX 77063
                                              (713) 223-8855 Telephone
                                              (713) 623-6399 Facsimile
                                              ttran@tranlawllp.com
                                              service@tranlawllp.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send notice of electronic filing to all
counsel registered in this case. Any counsel not registered for electronic notice of filing with the
Clerk of Court will be mailed a copy of the above and foregoing, First Class U.S. Mail, postage
prepaid and properly addressed.

                                              /s/Philip Bohrer




                                                 7
